

115 S1132 IS: Steve Gleason Act of 2017
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1132IN THE SENATE OF THE UNITED STATESMay 16, 2017Mr. Cassidy (for himself, Ms. Klobuchar, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to make permanent the removal of the rental cap for
			 durable medical equipment under the Medicare program with respect to
			 speech generating devices.
	
 1.Short titleThis Act may be cited as the Steve Gleason Act of 2017. 2.Making permanent the removal of the rental cap for durable medical equipment under Medicare with respect to speech generating devicesSection 1834(a)(2)(A)(iv) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)(iv)) is amended by striking and before October 1, 2018,.